Citation Nr: 0512507	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been received to reopen a claim of service connection 
for pes planus.

In April 2005, the veteran's representative included as an 
issue on appeal an increased disability evaluation for the 
veteran's service-connected dry eye syndrome, postoperative, 
residual of tear duct injury.  Service connection was granted 
by means of a July 2004 rating decision and his disability 
was found to be 10 percent disabling.  Additionally, the 
veteran's representative has also submitted an April 2005 
statement attempting to reopen the veteran's claim of service 
connection for hypertension.  Accordingly, these issues are 
referred to the RO for any appropriate action.

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Evidence received since the November 2000 rating decision is 
new, bears directly and substantially on the matter at issue, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.




CONCLUSION OF LAW

New and material evidence has been received since the 
November 2000 rating decision that denied to reopen the claim 
of service connection for pes planus and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  In this instance, the veteran's claim was received 
in May 2001 and the RO adjudicated the matter in May 2002.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  The Board finds no indication of any available, 
pertinent, outstanding private medical evidence specifically 
identified by the veteran, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  

I.  Laws and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim, 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  Those specific 
provisions, however, are applicable only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because 
the veteran's claim was received in May 2001, the amended 
regulations are not for application. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

II.  Analysis

The veteran presented his original claim of service 
connection for pes planus in July 1993.  At that time, the 
evidence of record included the veteran's service medical 
records and the Physical Evaluation Board proceedings and 
findings.

The service medical records included an April 1991 notation 
of pes planus.  In August 1992, the Medical Evaluation Board 
diagnosed the veteran as having patellar tendonitis, left 
knee, and retropatellar pain syndrome, left knee.  No post-
service medical evidence was of record.

In an October 1993 rating decision, the RO denied service 
connection for pes planus.  The veteran did not submit a 
notice of disagreement with the regards to the aforementioned 
rating decision.  

The veteran attempted to reopen his claim of entitlement to 
service connection for pes planus in November 1998.  The 
veteran did not submit any new or additional evidence nor did 
he respond to a November 1998 letter requesting evidence to 
support his claim.  The Board does note that of record was a 
December 1995 VA joints examination, which was scheduled to 
evaluate the veteran's service-connected left knee 
disabilities; the examiner noted moderate pes planus in his 
diagnoses. 

In a February 1999 rating decision, the RO held that new and 
material evidence adequate to reopen the claim for service 
connection of pes planus had not been submitted.  The veteran 
did not submit a notice of disagreement with the 
aforementioned rating decision.  

The veteran attempted to reopen his claim of entitlement to 
service connection for pes planus in August 2000.  At that 
time, the medical evidence of record included the veteran's 
VA outpatient records from August 1999 to September 2000.  In 
a May 2000 notation, the veteran commented to the examiner 
that he felt that his flat feet complaints were related to 
his knees.  The examiner did not provide an accompanying 
diagnosis of pes planus or address the veteran's contention.  

In a November 2000 rating decision, the RO held that new and 
material evidence adequate to reopen the claim for service 
connection of pes planus had not been submitted.  The veteran 
did not submit a notice of disagreement with the 
aforementioned rating decision.  

The veteran attempted to reopen his claim of entitlement to 
service connection for pes planus in May 2001.  In a May 2002 
rating decision, the RO held that new and material evidence 
adequate to reopen the claim for service connection of pes 
planus had not been submitted.  The veteran submitted a 
timely notice of disagreement and perfected his appeal in May 
2003.

The medical evidence of record included Temple VA treatment 
records that reveal podiatry clinic visits in November 2001 
and January 2002 for adjustment of longitudinal and medial 
foot supports.  These records are new, bear directly on the 
matter at issue, and are so significant that they require 
consideration with all the evidence of record in order to 
fairly adjudicate the veteran's appeal.  38 C.F.R.  
§ 3.156(a).  The evidence shows continue treatment of the 
veteran's pes planus.  Because there is new and material 
evidence, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim 
for service connection for pes planus is reopened.  To that 
extent, the appeal is granted.


REMAND

New and material evidence having been held as submitted, the 
issue is now one of entitlement to service connection for pes 
planus.  The medical evidence of record includes an in-
service notation of pes planus and current treatment records 
from the podiatry clinic.  Additionally, in May 2000 , the 
veteran also raised the possibility that any current pes 
planus may be attributed to his service-connected left knee 
disabilities.  The Board finds that a remand is necessary in 
order to secure an orthopedic opinion as to the relationship, 
if any, between the veteran's pes planus and his period of 
service or any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran currently exhibits pes planus 
which is related to his period of 
service, and/or his service-connected 
left knee disabilities.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After conducting an additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


